DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-11, 16, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 9-12, 14-15 of copending Application No. 16/607,623, claims 1-3-7, 9-13 of copending Application No.: 16/930,743, claims 1-11, 14-15 of copending Application No.: 16/607,904 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are directed to a light modulation device where the light modulation film layer is an active liquid crystal layer, whereas the claims of the instant application are directed to a broader light modulation device, where the material of the light modulation film layer is not particularly defined.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11,16, 18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,768,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to a light modulation device where the light modulation film layer is an active liquid crystal layer, whereas the claims of the instant application are directed to a broader light modulation device, where the material of the light modulation film layer is not particularly defined.

Pending Claims,
App 15/376,387
Patent 1: US 10,768,461 B2
Co-Pending App 16/607,623
Co-Pending App 16/930,743
Co-Pending App 16/607,904
1
1
1
1
1
2
2
3
2
2
3
3
4
3
3
4
4

5
4
5
5

6
5

6
7
7
6
7



7
8
8
9
9
8
9
9
10
10
9
10
10
11
11
10
11
11
12
12
11
12




13




14




15




16
12
14
13
14
17




18

15
4
15



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 4-11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-3, 5-6, 8, 10, the limitation “first polymer substrate” lacks proper antecedent basis, since only a first polymer film substrate has been previously introduced. For this reason, the limitation is interpreted to mean “first polymer film substrate”. 
film substrate has been previously introduced. For this reason, the limitation is interpreted to mean “second polymer film substrate”.
Regarding Claim 18, the limitation “the first and second polymer substrates” lacks proper antecedent basis, since only polymer film substrate have been previously introduced. Therefore, the limitation is interpreted to mean “the first and second polymer film substrates”.
Claims 4, 7, 9, and 11 are rejected by virtue of their dependence on the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al (US Publication No.: US 4,586,790, “Umeda”) in view of Penz et al (US Patent No.: US 4,533,214, “Penz”).
Regarding Claim 1, Umeda discloses a light modulation device (Figure 15) comprising:
A first polymer film substrate and a second polymer film substrate disposed opposite to each other (Figure 15, first polymer film substrate 12a, second polymer film substrate 12b) and
A light modulation film layer having a light modulation layer between the first polymer film substrate and the second polymer film substrate (Figure 15, light modulation film layer 16),
Wherein the first polymer film substrate and the second polymer film substrate are disposed so that an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees (Figure 4, first polymer substrate 12a is elongated in a first direction forming angle θ1 with respect to a vertical direction D, and second polymer substrate 12b is elongated in a first direction forming angle θ2 with respect to 
Umeda does not explicitly disclose that each of the first polymer film substrate and the second polymer film substrate has an in-plane retardation of 4,000nm or more for light having a wavelength of 550nm. However, Umeda discloses the general environment of having an in-plane retardation of 10,000nm at a visible wavelength range (Umeda, Table 2 of Column 5). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that each of the first polymer film substrate and the second polymer film substrate has an in-plane retardation of 4,000nm or more for light having a wavelength of 550nm is the result-effective variable, and when this value is optimized to the appropriate amount within the specified parameters of a given device, the recognized results of increasing the contrast ratio and improving display quality are realized. While Umeda does not directly disclose that each of the first polymer film substrate and the second polymer film substrate has an in-plane retardation of 4,000nm or more for light having a wavelength of 550nm, Umeda does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Umeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that each of the first polymer film substrate and the second polymer film substrate has an in-plane retardation of 4,000nm or more for light having a wavelength of 550nm for the purpose of improving color transmittance thereby improving the contrast ratio and display quality. 
Umeda also fails to disclose that each of the first and second polymer film substrates are stretched films, wherein the stretched films having been stretched in a machine direction and in a transverse direction, wherein the machine direction is perpendicular to the transverse direction.
However, Penz discloses a similar device where each of the first and second polymer film substrates are stretched films, wherein the stretched films having been stretched in a machine direction and in a transverse direction, wherein the machine direction is perpendicular to the transverse direction (Penz, Column 3, l.55-Column 4, l.7).


Regarding Claim 2, Umeda in view of Penz discloses the light modulation device according to claim 1, wherein each of the first polymer film substrate and the second polymer film substrate is an electrode film substrate in which an electrode layer is formed on one side, and the first polymer film substrate and second polymer film substrate are disposed so that the electrode layer of the first polymer film substrate and the electrode layer of the second polymer film substrate face each other (Umeda, Figure 1b, first electrode layer 2a, second electrode layer 2b).

Regarding Claim 3, Umeda in view of Penz discloses the light modulation device according to claim 1, wherein the first polymer substrate and second polymer film substrate are polyester film substrates (Umeda, Column 4, l.64-65). 

Regarding Claim 6, Umeda in view of Penz discloses the light modulation device according to claim 1.
Umeda fails to disclose that each of the first polymer film substrate and the second polymer film substrate has a ratio (CTE2/CTE1) of a coefficient of thermal expansion (CTE2) in the machine direction to a coefficient of thermal expansion (CTE1) in the transverse direction of 1.5 or more. However, Umeda discloses the general environment of having two biaxially stretched films made of polyester (Column 5, l.45-60; Table 2). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that each of the first polymer film substrate and the second polymer film substrate has a ratio (CTE2/CTE1) of a coefficient of thermal expansion (CTE2) in the machine direction to a coefficient of thermal expansion (CTE1) in the transverse direction of 1.5 or more is the result-effective variable, and when this ratio is 

Regarding Claim 7, Umeda in view of Penz discloses the light modulation device according to claim 6, wherein CTE2 is in a range of 5 to 150 ppm/°C (Umeda, Column 5, l.45-60 disclose a polyester material for the polymer film substrates, which would have a coefficient of thermal expansion within this range). 

Regarding Claim 12, Umeda in view of Penz discloses the light modulation device according to claim 1, further comprising a polarizer disposed on at least one side of the light modulation film layer (Umeda, Figure 15, polarizer 11). 

Regarding Claim 13, Umeda in view of Penz discloses the light modulation device according to claim 12, wherein an angle formed by a transmission axis of the polarizer and the transverse direction of the first polymer film substrate and the second polymer film substrate is in a range of 0 degree to 10 degrees (Figure 4, first polymer substrate 12a is elongated in a first direction forming angle θ1 with respect to the transmission axis D, and second polymer substrate 12b is elongated in a first direction forming angle θ2 with respect to the transmission axis D, wherein the difference between θ1 and θ2 is about 3 degrees, which falls within the claimed range; Column 5, line 62-Column 6, line 11).

Regarding Claim 15, Umeda in view of Penz discloses the light modulation device according to claim 1, wherein the light modulation layer is a liquid crystal layer, an electrochromic material layer, a photochromic material layer or an electrophoretic material layer, a dispersed particle orientation layer or a guest host liquid crystal layer (Umeda, Column 5, l.13-25).

Regarding Claim 17, Umeda in view of Penz discloses the light modulation device according to claim 12, wherein an angle formed by a transmission axis of the polarizer and the transverse direction of the first polymer film substrate and the second polymer film substrate is in a range of 80 degrees to 100 degrees (Umeda, Figures 3b and Figure 4). 


Claims 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Penz in further view of Heo et al (US Publication No.: US 2020/0081300 A1, “Heo”).
Regarding Claim 8, Umeda in view of Penz discloses the light modulation device according to claim 1. 
Umeda fails to disclose that each of the first polymer film substrate and the second polymer film substrate has a ratio (YM1/YM2) of an elastic modulus (YM1) in the transverse direction to an elastic modulus (YM2) in the machine direction of 1.5 or more.
However, Heo discloses a similar device where each of the first polymer film substrate and the second polymer film substrate has a ratio (YM1/YM2) of an elastic modulus (YM1) in the transverse direction to an elastic modulus (YM2) in the machine direction of 1.5 or more (Heo, Table 1 discloses a ratio of 1.5 in at least Example 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Umeda to have a particular elastic modulus ratio as disclosed by Heo. One would have been motivated to do so for the purpose of enhancing the optical properties of the substrates (Heo, Paragraphs 0106-0112). 


Umeda fails to disclose that each of the first polymer film substrate and second polymer film substrate has a ratio (MS1/MS2) of a maximum stress (MS1) in the transverse direction to a maximum stress (MS2) in the machine direction of 1.5 or more. 
Heo also does not explicitly disclose that each of the first polymer film substrate and second polymer film substrate has a ratio (MS1/MS2) of a maximum stress (MS1) in the transverse direction to a maximum stress (MS2) in the machine direction of 1.5 or more. However, Heo discloses a ratio of .7 (Heo, Paragraph 0061). While the claim recites a range of 1.5 or more, the ratio of .7 is close to the claimed range. It has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2144.05).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Umeda to have a particular stress ratio as disclosed by Heo. One would have been motivated to do so for the purpose of enhancing the optical properties of the substrates (Heo, Paragraphs 0106-0112).

	Regarding Claim 11, Umeda in view of Penz and Heo discloses the light modulation device according to claim 10.
	Umeda fails to disclose that MS1 is in a range of 150 to 250 MPa.
	However, Heo discloses a similar device where MS1 is in a range of 150 to 250 MPa (Heo, Paragraph 0061, Table 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Umeda to have a particular stress value as disclosed by Heo. One would have been motivated to do so for the purpose of enhancing the optical properties of the substrates (Heo, Paragraphs 0106-0112).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Penz and Heo in further view of Kato et al (US Publication No.: US 2012/0251739 A1, “Kato”).

Umeda fails to disclose that YM1 is in a range of 4 to 10 GPa.
However, Kato discloses a similar device where YM1 is in a range of 4 to 10 GPa (Kato, Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Umeda to have a particular elastic modulus as disclosed by Kato. One would have been motivated to do so for the purpose of achieving excellent abrasion resistance (Kato, Paragraph 0032). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Penz in further view of Grupp (US Patent No.: US 5,608,567).
Regarding Claim 14, Umeda in view of Penz discloses the light modulation device according to claim 1, wherein an angle formed by the transverse direction of all of the first polymer film substrate and the second polymer film substrate included in each light modulation film layer is in a range of 0 degrees to 10 degrees (Umeda, Figure 4, first polymer substrate 12a is elongated in a first direction forming angle θ1 with respect to a vertical direction D, and second polymer substrate 12b is elongated in a first direction forming angle θ2 with respect to vertical direction D, wherein the difference between θ1 and θ2 is about 3 degrees, which falls within the claimed range; Column 5, line 62-Column 6, line 11).
Umeda fails to disclose two light modulation film layers.
However, Grupp discloses a similar device comprising two light modulation film layers (Grupp, Figure 1, two light modulation film layers 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Umeda to include two light modulation film layers as disclosed by Grupp. One would have been motivated to do so for the purpose of forming an eyeglass for the right and left eyes (Grupp, Figure 1). 

Regarding Claim 16, Umeda in view of Penz discloses the light modulation device of claim 1.

However, Grupp disclose an eyewear comprising a left eye lens, a right eye lens, and a frame for support the left eye lens and the right eye lens, wherein each of the left eye lens and the right eye lens comprises a light modulation device (Grupp, Figure 1, frame 2, left and right eye lens 4; Figure 2 discloses light modulation device of each lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Umeda to be eyewear as disclosed by Grupp. One would have been motivated to do so for the purpose of protecting the eyes and controlling the transparency of the goggles (Grupp, Column 4, l.15-26). 

	Allowable Subject Matter
Claims 18, 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection was overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 18, the prior art of record does not teach or suggest a light modulation device comprising a first polymer film substrate and a second polymer film substrate disposed opposite to each other, a light modulation film layer having a light modulation layer, wherein each of the first polymer film substrate and the second polymer film substrate has an in-plane retardation of 4000nm or more for light having a wavelength of 550nm, wherein the first polymer film substrate and the second polymer film substrate are disposed so that an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees, wherein the first and second polymer film substrates are stretched in the transverse direction to an elongation (E1) and stretched in the machine direction to an elongation (E2), wherein a ratio of E1 to E2 is 3 or more.

Therefore, Claim 18 would be allowable if the current double patenting rejection and 112(b) rejection were overcome and if Claim 18 were rewritten in independent form. Claims 4-5 would be allowable by virtue of their dependence on allowable claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871